 



Exhibit 10.12

 

Inventergy Global, Inc.

 

2014 Stock Plan

 

 

 

 

 

TABLE OF CONTENTS

 



    Page       SECTION 1. ESTABLISHMENT AND PURPOSE 1       SECTION 2.
ADMINISTRATION 1 (a) Committees of the Board of Directors 1 (b) Authority of the
Board of Directors 1       SECTION 3. ELIGIBILITY 1 (a) General Rule 1 (b)
Ten-Percent Stockholders 2       SECTION 4. STOCK SUBJECT TO PLAN 2 (a) Basic
Limitation 2 (b) Additional Shares 2       SECTION 5. TERMS AND CONDITIONS OF
AWARDS OR SALES 2 (a) Stock Grant or Purchase Agreement 2 (b) Duration of Offers
and Nontransferability of Rights 2 (c) Purchase Price 2       SECTION 6. TERMS
AND CONDITIONS OF OPTIONS 3 (a) Stock Option Agreement 3 (b) Number of Shares 3
(c) Exercise Price 3 (d) Exercisability 3 (e) Basic Term 3 (f) Termination of
Service (Except by Death) 3 (g) Leaves of Absence 4 (h) Death of Optionee 4 (i)
Restrictions on Transfer of Options 4 (j) No Rights as a Stockholder 5 (k)
Modification, Extension and Assumption of Options 5 (l) Company’s Right to
Cancel Certain Options 5       SECTION 7. PAYMENT FOR SHARES 5 (a) General Rule
5 (b) Services Rendered 5 (c) Promissory Note 5 (d) Surrender of Stock 5 (e)
Exercise/Sale 6 (f) Net Exercise 6 (g) Other Forms of Payment 6       SECTION 8.
ADJUSTMENT OF SHARES 6 (a) General 6 (b) Corporate Transactions 6 (c)
Reservation of Rights 7       SECTION 9. MISCELLANEOUS PROVISIONS 8 (a)
Securities Law Requirements 8 (b) No Retention Rights 8 (c) Treatment as
Compensation 8

 



 

 

 

(d) Governing Law 8 (e) Conditions and Restrictions on Shares 8 (f) Tax Matters
8       SECTION 10. DURATION AND AMENDMENTS; STOCKHOLDER APPROVAL 9 (a) Term of
the Plan 9 (b) Right to Amend or Terminate the Plan 9 (c) Effect of Amendment or
Termination 9 (d) Stockholder Approval 9       SECTION 11. DEFINITIONS 10

 

 

 

 

 

Inventergy Global, Inc. 2014 Stock Plan

 

SECTION 1.          ESTABLISHMENT AND PURPOSE.

 

The purpose of this Plan is to offer persons selected by the Company an
opportunity to acquire a proprietary interest in the success of the Company, or
to increase such interest, by acquiring Shares of the Company’s Stock. The Plan
provides both for the direct award or sale of Shares and for the grant of
Options to purchase Shares. Options granted under the Plan may be ISOs intended
to qualify under Code Section 422 or NSOs which are not intended to so qualify.

 

Capitalized terms are defined in Section 11.

 

SECTION 2.          ADMINISTRATION.

 

(a)          Committees of the Board of Directors. The Plan may be administered
by one or more Committees. Each Committee shall consist, as required by
applicable law, of one or more members of the Board of Directors who have been
appointed by the Board of Directors. Each Committee shall have such authority
and be responsible for such functions as the Board of Directors has assigned to
it. If no Committee has been appointed, the entire Board of Directors shall
administer the Plan. Any reference to the Board of Directors in the Plan shall
be construed as a reference to the Committee (if any) to whom the Board of
Directors has assigned a particular function.

 

(b)          Authority of the Board of Directors. Subject to the provisions of
the Plan, the Board of Directors shall have full authority and discretion to
take any actions it deems necessary or advisable for the administration of the
Plan. Notwithstanding anything to the contrary in the Plan, with respect to the
terms and conditions of awards granted to Participants outside the United
States, the Board of Directors may vary from the provisions of the Plan to the
extent it determines it necessary and appropriate to do so; provided that it may
not vary from those Plan terms requiring stockholder approval pursuant to
Section 10(d) below. All decisions, interpretations and other actions of the
Board of Directors shall be final and binding on all Purchasers, all Optionees
and all persons deriving their rights from a Purchaser or Optionee.

 

SECTION 3.          ELIGIBILITY.

 

(a)          General Rule. Only Employees, Outside Directors and Consultants
shall be eligible for the grant of NSOs or the direct award or sale of
Shares.11 Only Employees shall be eligible for the grant of ISOs.

 





 

1 Note that special considerations apply if the Company proposes to grant awards
to an Employee or Consultant of a Parent company.



  



1

 

 

(b)          Ten-Percent Stockholders. A person who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
its Parent or any of its Subsidiaries shall not be eligible for the grant of an
ISO unless (i) the Exercise Price is at least 110% of the Fair Market Value of a
Share on the Date of Grant and (ii) such ISO by its terms is not exercisable
after the expiration of five years from the Date of Grant. For purposes of this
Subsection (b), in determining stock ownership, the attribution rules of Code
Section 424(d) shall be applied.

 



SECTION 4.          STOCK SUBJECT TO PLAN.

 

(a)          Basic Limitation. Not more than seven million two hundred ten
thousand, eight hundred ninety (7,210,890) Shares may be issued under the Plan,
subject to Subsection (b) below and Section 8(a).2 All of these Shares may be
issued upon the exercise of ISOs. The number of Shares that are subject to
Options or other rights outstanding at any time under the Plan may not exceed
the number of Shares that then remain available for issuance under the Plan. The
Company, during the term of the Plan, shall at all times reserve and keep
available sufficient Shares to satisfy the requirements of the Plan. Shares
offered under the Plan may be authorized but unissued Shares or treasury Shares.

 

(b)          Additional Shares. In the event that Shares previously issued under
the Plan are reacquired by the Company, such Shares shall be added to the number
of Shares then available for issuance under the Plan. In the event that Shares
that otherwise would have been issuable under the Plan are withheld by the
Company in payment of the Purchase Price, Exercise Price or withholding taxes,
such Shares shall remain available for issuance under the Plan. In the event
that an outstanding Option or other right for any reason expires or is canceled,
the Shares allocable to the unexercised portion of such Option or other right
shall be added to the number of Shares then available for issuance under the
Plan.

 

SECTION 5.          TERMS AND CONDITIONS OF AWARDS OR SALES.

 

(a)          Stock Grant or Purchase Agreement. Each award of Shares under the
Plan shall be evidenced by a Stock Grant Agreement between the Grantee and the
Company. Each sale of Shares under the Plan (other than upon exercise of an
Option) shall be evidenced by a Stock Purchase Agreement between the Purchaser
and the Company. Such award or sale shall be subject to all applicable terms and
conditions of the Plan and may be subject to any other terms and conditions
which are not inconsistent with the Plan and which the Board of Directors deems
appropriate for inclusion in a Stock Grant Agreement or Stock Purchase
Agreement. The provisions of the various Stock Grant Agreements and Stock
Purchase Agreements entered into under the Plan need not be identical. An award
of Shares may be subject to restrictions, including a vesting schedule for the
release of forfeiture or equivalent conditions regarding the release of any
portion of such Shares.

 

(b)          Duration of Offers and Nontransferability of Rights. Any right to
purchase Shares under the Plan (other than an Option) shall automatically expire
if not exercised by the Purchaser within 30 days (or such other period as may be
specified in the Award Agreement) after the grant of such right was communicated
to the Purchaser by the Company. Such right is not transferable and may be
exercised only by the Purchaser to whom such right was granted.

    

(c)          Purchase Price. The Board of Directors shall determine the Purchase
Price of Shares to be offered under the Plan at its sole discretion. The
Purchase Price shall be payable in a form described in Section 7.

 





 

2 Please refer to Exhibit A for a schedule of the initial share reserve and any
subsequent increases in the reserve.

 





2

 

 

SECTION 6.          TERMS AND CONDITIONS OF OPTIONS.

 

(a)          Stock Option Agreement. Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company. The Option shall be subject to all applicable terms and conditions of
the Plan and may be subject to any other terms and conditions that are not
inconsistent with the Plan and that the Board of Directors deems appropriate for
inclusion in a Stock Option Agreement. The provisions of the various Stock
Option Agreements entered into under the Plan need not be identical.

 

(b)          Number of Shares. Each Stock Option Agreement shall specify the
number of Shares that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 8. The Stock Option
Agreement shall also specify whether the Option is an ISO or an NSO. However,
neither the Company nor the Board shall have any liability to any Participant,
or to any other party, if an Option (or any portion thereof) that is intended to
be an ISO is determined not to be an ISO (including, without limitation, due to
a determination that the exercise price per Share of the Option was less than
the Fair Market Value per Share of the Shares subject to the Option as of the
Grant Date).

 

(c)          Exercise Price. Each Stock Option Agreement shall specify the
Exercise Price. The Exercise Price of an Option shall not be less than 100% of
the Fair Market Value of a Share on the Date of Grant, and in the case of an ISO
a higher percentage may be required by Section 3(b). Subject to the preceding
sentence, the Exercise Price shall be determined by the Board of Directors at
its sole discretion. The Exercise Price shall be payable in a form described in
Section 7. This Subsection (c) shall not apply to an Option granted pursuant to
an assumption of, or substitution for, another option in a manner that complies
with Code Section 424(a) (whether or not the Option is an ISO).

 

(d)          Exercisability. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. No Option
shall be exercisable unless the Optionee (i) has delivered an executed copy of
the Stock Option Agreement to the Company or (ii) otherwise agrees to be bound
by the terms of the Stock Option Agreement. The Board of Directors shall
determine the exercisability provisions of the Stock Option Agreement at its
sole discretion.

 

(e)          Basic Term. The Stock Option Agreement shall specify the term of
the Option. The term shall not exceed 10 years from the Date of Grant, and in
the case of an ISO, a shorter term may be required by Section 3(b). Subject to
the preceding sentence, the Board of Directors at its sole discretion shall
determine when an Option is to expire.

  

(f)          Termination of Service (Except by Death). If an Optionee’s Service
terminates for any reason other than the Optionee’s death, then the Optionee’s
Options shall expire on the earliest of the following dates:

 

(i)          The expiration date determined pursuant to Subsection (e) above;

 

(ii)         The date three months after the termination of the Optionee’s
Service for any reason other than Disability, or such earlier or later date as
the Board of Directors may determine (but in no event earlier than 30 days after
the termination of the Optionee’s Service); or

 



3

 

 

(iii)        The date six months after the termination of the Optionee’s Service
by reason of Disability, or such later date as the Board of Directors may
determine.

 

The Optionee may exercise all or part of the Optionee’s Options at any time
before the expiration of such Options under the preceding sentence, but only to
the extent that such Options had become exercisable before the Optionee’s
Service terminated (or became exercisable as a result of the termination) and
the underlying Shares had vested before the Optionee’s Service terminated (or
vested as a result of the termination). The balance of such Options shall lapse
when the Optionee’s Service terminates. In the event that the Optionee dies
after the termination of the Optionee’s Service but before the expiration of the
Optionee’s Options, all or part of such Options may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired such Options directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
such Options had become exercisable before the Optionee’s Service terminated (or
became exercisable as a result of the termination) and the underlying Shares had
vested before the Optionee’s Service terminated (or vested as a result of the
termination).

 

(g)          Leaves of Absence. For purposes of Subsection (f) above, Service
shall be deemed to continue while the Optionee is on a bona fide leave of
absence, if such leave was approved by the Company in writing and if continued
crediting of Service for this purpose is expressly required by the terms of such
leave or by applicable law (as determined by the Company).

 

(h)          Death of Optionee. If an Optionee dies while the Optionee is in
Service, then the Optionee’s Options shall expire on the earlier of the
following dates:

 

(i)          The expiration date determined pursuant to Subsection (e) above; or

 

(ii)         The date 12 months after the Optionee’s death, or such earlier or
later date as the Board of Directors may determine (but in no event earlier than
six months after the Optionee’s death).

  

All or part of the Optionee’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the executors or
administrators of the Optionee’s estate or by any person who has acquired such
Options directly from the Optionee by beneficiary designation, bequest or
inheritance, but only to the extent that such Options had become exercisable
before the Optionee’s death (or became exercisable as a result of the death) and
the underlying Shares had vested before the Optionee’s death (or vested as a
result of the Optionee’s death). The balance of such Options shall lapse when
the Optionee dies.

 

(i)          Restrictions on Transfer of Options. An Option shall be
transferable by the Optionee only by (i) a beneficiary designation, (ii) a will
or (iii) the laws of descent and distribution, except as provided in the next
sentence. If the applicable Stock Option Agreement so provides, an NSO shall
also be transferable by gift or domestic relations order to a Family Member of
the Optionee. An ISO may be exercised during the lifetime of the Optionee only
by the Optionee or by the Optionee’s guardian or legal representative.



 





4

 

 

(j)          No Rights as a Stockholder. An Optionee, or a transferee of an
Optionee, shall have no rights as a stockholder with respect to any Shares
covered by the Optionee’s Option until such person files a notice of exercise,
pays the Exercise Price and satisfies all applicable withholding taxes pursuant
to the terms of such Option.

 

(k)          Modification, Extension and Assumption of Options. Within the
limitations of the Plan, the Board of Directors may modify, extend or assume
outstanding Options or may accept the cancellation of outstanding Options
(whether granted by the Company or another issuer) in return for the grant of
new Options or a different type of award for the same or a different number of
Shares and at the same or a different Exercise Price (if applicable). The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, impair the Optionee’s rights or increase the Optionee’s
obligations under such Option.

 

(l)          Company’s Right to Cancel Certain Options. Any other provision of
the Plan or a Stock Option Agreement notwithstanding, the Company shall have the
right at any time to cancel an Option that was not granted in compliance with
Rule 701 under the Securities Act. Prior to canceling such Option, the Company
shall give the Optionee not less than 30 days’ notice in writing. If the Company
elects to cancel such Option, it shall deliver to the Optionee consideration
with an aggregate Fair Market Value equal to the excess of (i) the Fair Market
Value of the Shares subject to such Option as of the time of the cancellation
over (ii) the Exercise Price of such Option. The consideration may be delivered
in the form of cash or cash equivalents, in the form of Shares, or a combination
of both. If the consideration would be a negative amount, such Option may be
cancelled without the delivery of any consideration.

 

SECTION 7.          PAYMENT FOR SHARES.

 

(a)          General Rule. The entire Purchase Price or Exercise Price of Shares
issued under the Plan shall be payable in cash or cash equivalents at the time
when such Shares are purchased, except as otherwise provided in this Section 7.
In addition, the Board of Directors in its sole discretion may also permit
payment through any of the methods described in (b) through (g) below.

 

(b)          Services Rendered. Shares may be awarded under the Plan in
consideration of services rendered to the Company, a Parent or a Subsidiary
prior to the award.

  

(c)          Promissory Note. All or a portion of the Purchase Price or Exercise
Price (as the case may be) of Shares issued under the Plan may be paid with a
full-recourse promissory note. The Shares shall be pledged as security for
payment of the principal amount of the promissory note and interest thereon. The
interest rate payable under the terms of the promissory note shall not be less
than the minimum rate (if any) required to avoid the imputation of additional
interest under the Code. Subject to the foregoing, the Board of Directors (at
its sole discretion) shall specify the term, interest rate, amortization
requirements (if any) and other provisions of such note.

 

(d)          Surrender of Stock. All or any part of the Exercise Price may be
paid by surrendering, or attesting to the ownership of, Shares that are already
owned by the Optionee. Such Shares shall be surrendered to the Company in good
form for transfer and shall be valued at their Fair Market Value as of the date
when the Option is exercised.

 



5

 

 

(e)          Exercise/Sale. If the Stock is publicly traded, all or part of the
Exercise Price and any withholding taxes may be paid by the delivery (on a form
prescribed by the Company) of an irrevocable direction to a securities broker
approved by the Company to sell Shares and to deliver all or part of the sales
proceeds to the Company.

 

(f)          Net Exercise.  An Option may permit exercise through a “net
exercise” arrangement pursuant to which the Company will reduce the number of
Shares issued upon exercise by the largest whole number of Shares having an
aggregate Fair Market Value (determined by the Board of Directors as of the
exercise date) that does not exceed the aggregate Exercise Price or the sum of
the aggregate Exercise Price plus all or a portion of the minimum amount
required to be withheld under applicable tax law (with the Company accepting
from the Optionee payment of cash or cash equivalents to satisfy any remaining
balance of the aggregate Exercise Price and, if applicable, any additional
withholding obligation not satisfied through such reduction in
Shares); provided that to the extent Shares subject to an Option are withheld in
this manner, the number of Shares subject to the Option following the net
exercise will be reduced by the sum of the number of Shares withheld and the
number of Shares delivered to the Optionee as a result of the exercise.

 

(g)          Other Forms of Payment. To the extent that an Award Agreement so
provides, the Purchase Price or Exercise Price of Shares issued under the Plan
may be paid in any other form permitted by the Delaware General Corporation Law,
as amended.

 

SECTION 8.          ADJUSTMENT OF SHARES.

 

(a)          General. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a combination or consolidation of
the outstanding Stock into a lesser number of Shares, a reclassification, or any
other increase or decrease in the number of issued shares of Stock effected
without receipt of consideration by the Company, proportionate adjustments shall
automatically be made in each of (i) the number and kind of Shares available for
future grants under Section 4, (ii) the number and kind of Shares covered by
each outstanding Option and any outstanding and unexercised right to purchase
Shares that has not yet expired pursuant to Section 5(b), (iii) the Exercise
Price under each outstanding Option and the Purchase Price applicable to any
unexercised stock purchase right described in clause (ii) above, and (iv) any
repurchase price that applies to Shares granted under the Plan pursuant to the
terms of a Company repurchase right under the applicable Award Agreement. In the
event of a declaration of an extraordinary dividend payable in a form other than
Shares in an amount that has a material effect on the Fair Market Value of the
Stock, a recapitalization, a spin-off, or a similar occurrence, the Board of
Directors at its sole discretion may make appropriate adjustments in one or more
of the items listed in clauses (i) through (iv) above; provided, however, that
the Board of Directors shall in any event make such adjustments as may be
required by Section 25102(o) of the California Corporations Code. No fractional
Shares shall be issued under the Plan as a result of an adjustment under this
Section 8(a), although the Board of Directors in its sole discretion may make a
cash payment in lieu of fractional Shares.

  

(b)          Corporate Transactions. In the event that the Company is a party to
a merger or consolidation, or in the event of a sale of all or substantially all
of the Company’s stock or assets, all Shares acquired under the Plan and all
Options and other Plan awards outstanding on the effective date of the
transaction shall be treated in the manner described in the definitive
transaction agreement (or, in the event the transaction does not entail a
definitive agreement to which the Company is party, in the manner determined by
the Board of Directors in its capacity as administrator of the Plan, with such
determination having final and binding effect on all parties), which agreement
or determination need not treat all Options and awards (or all portions of an
Option or an award) in an identical manner. The treatment specified in the
transaction agreement or as determined by the Board of Directors may include
(without limitation) one or more of the following with respect to each
outstanding Option or award:

 



6

 

 

(i)          Continuation of the Option or award by the Company (if the Company
is the surviving corporation).

 

(ii)         Assumption of the Option by the surviving corporation or its parent
in a manner that complies with Code Section 424(a) (whether or not the Option is
an ISO).

 

(iii)        Substitution by the surviving corporation or its parent of a new
option for the Option in a manner that complies with Code Section 424(a)
(whether or not the Option is an ISO).

 

(iv)        Cancellation of the Option and a payment to the Optionee with
respect to each Share subject to the portion of the Option that is vested as of
the transaction date equal to the excess of (A) the value, as determined by the
Board of Directors in its absolute discretion, of the property (including cash)
received by the holder of a share of Stock as a result of the transaction, over
(B) the per-Share Exercise Price of the Option (such excess, the “Spread”). 
Such payment shall be made in the form of cash, cash equivalents, or securities
of the surviving corporation or its parent having a value equal to the Spread. 
In addition, any escrow, holdback, earn-out or similar provisions in the
transaction agreement may apply to such payment to the same extent and in the
same manner as such provisions apply to the holders of Stock. If the Spread
applicable to an Option is zero or a negative number, then the Option may be
cancelled without making a payment to the Optionee.

  

(v)         Cancellation of the Option without the payment of any consideration;
provided that the Optionee shall be notified of such treatment and given an
opportunity to exercise the Option (to the extent the Option is vested or
becomes vested as of the effective date of the transaction) during a period of
not less than five (5) business days preceding the effective date of the
transaction, unless (A) a shorter period is required to permit a timely closing
of the transaction and (B) such shorter period still offers the Optionee a
reasonable opportunity to exercise the Option. Any exercise of the Option during
such period may be contingent upon the closing of the transaction.

 

(vi)        Suspension of the Optionee’s right to exercise the Option during a
limited period of time preceding the closing of the transaction if such
suspension is administratively necessary to permit the closing of the
transaction.

 

(vii)       Termination of any right the Optionee has to exercise the Option
prior to vesting in the Shares subject to the Option (i.e., “early exercise”),
such that following the closing of the transaction the Option may only be
exercised to the extent it is vested.

 

For the avoidance of doubt, the Board of Directors has discretion to accelerate,
in whole or part, the vesting and exercisability of an Option or other Plan
award in connection with a corporate transaction covered by this Section 8(b).

 

(c)          Reservation of Rights. Except as provided in this Section 8, a
Participant shall have no rights by reason of (i) any subdivision or
consolidation of shares of stock of any class, (ii) the payment of any dividend
or (iii) any other increase or decrease in the number of shares of stock of any
class. Any issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option. The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

 



7

 

 

SECTION 9.          MISCELLANEOUS PROVISIONS.

 

(a)          Securities Law Requirements. Shares shall not be issued under the
Plan unless, in the opinion of counsel acceptable to the Board of Directors, the
issuance and delivery of such Shares comply with (or are exempt from) all
applicable requirements of law, including (without limitation) the Securities
Act, the rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. The Company shall
not be liable for a failure to issue Shares as a result of such requirements.

 

(b)          No Retention Rights. Nothing in the Plan or in any right or Option
granted under the Plan shall confer upon the Participant any right to continue
in Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any Parent or Subsidiary
employing or retaining the Participant) or of the Participant, which rights are
hereby expressly reserved by each, to terminate his or her Service at any time
and for any reason, with or without cause.

  

(c)          Treatment as Compensation. Any compensation that an individual
earns or is deemed to earn under this Plan shall not be considered a part of his
or her compensation for purposes of calculating contributions, accruals or
benefits under any other plan or program that is maintained or funded by the
Company, a Parent or a Subsidiary.

 

(d)          Governing Law. The Plan and all awards, sales and grants under the
Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware, as such laws are applied to contracts entered into and
performed in such State.

 

(e)          Conditions and Restrictions on Shares. Shares issued under the Plan
shall be subject to such forfeiture conditions, rights of repurchase, rights of
first refusal, other transfer restrictions and such other terms and conditions
as the Board of Directors may determine. Such conditions and restrictions shall
be set forth in the applicable Award Agreement and shall apply in addition to
any restrictions that may apply to holders of Shares generally. In addition,
Shares issued under the Plan shall be subject to conditions and restrictions
imposed either by applicable law or by Company policy, as adopted from time to
time, designed to ensure compliance with applicable law or laws with which the
Company determines in its sole discretion to comply including in order to
maintain any statutory, regulatory or tax advantage.

 

(f)          Tax Matters.

 

(i)          As a condition to the award, grant, issuance, vesting, purchase,
exercise or transfer of any award, or Shares issued pursuant to any award,
granted under this Plan, the Participant shall make such arrangements as the
Board of Directors may require or permit for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with such event.

 



8

 

 

(ii)         Unless otherwise expressly set forth in an Award Agreement, it is
intended that awards granted under the Plan shall be exempt from Code Section
409A, and any ambiguity in the terms of an Award Agreement and the Plan shall be
interpreted consistently with this intent. To the extent an award is not exempt
from Code Section 409A (any such award, a “409A Award”), any ambiguity in the
terms of such award and the Plan shall be interpreted in a manner that to the
maximum extent permissible supports the award’s compliance with the requirements
of that statute. Notwithstanding anything to the contrary permitted under the
Plan, in no event shall a modification of an Award not already subject to Code
Section 409A be given effect if such modification would cause the Award to
become subject to Code Section 409A unless the parties explicitly acknowledge
and consent to the modification as one having that effect. A 409A Award shall be
subject to such additional rules and requirements as specified by the Board of
Directors from time to time in order for it to comply with the requirements of
Code Section 409A. In this regard, if any amount under a 409A Award is payable
upon a “separation from service” to an individual who is considered a “specified
employee” (as each term is defined under Code Section 409A), then no such
payment shall be made prior to the date that is the earlier of (i) six months
and one day after the Participant’s separation from service or (ii) the
Participant’s death, but only to the extent such delay is necessary to prevent
such payment from being subject to Section 409A(a)(1). In addition, if a
transaction subject to Section 8(b) constitutes a payment event with respect to
any 409A Award, then the transaction with respect to such award must also
constitute a “change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5) to the extent required by Code Section 409A.

  

(iii)        Neither the Company nor any member of the Board of Directors shall
have any liability to a Participant in the event an award held by the
Participant fails to achieve its intended characterization under applicable tax
law.

 

SECTION 10.         DURATION AND AMENDMENTS; STOCKHOLDER APPROVAL.

 

(a)          Term of the Plan. The Plan, as set forth herein, shall become
effective on the date of its adoption by the Board of Directors, subject to
approval of the Company’s stockholders under Subsection (d) below. The Plan
shall terminate automatically 10 years after the later of (i) the date when the
Board of Directors adopted the Plan or (ii) the date when the Board of Directors
approved the most recent increase in the number of Shares reserved under
Section 4 that was also approved by the Company’s stockholders. The Plan may be
terminated on any earlier date pursuant to Subsection (b) below.

 

(b)          Right to Amend or Terminate the Plan. Subject to Subsection (d)
below, the Board of Directors may amend, suspend or terminate the Plan at any
time and for any reason.

 

(c)          Effect of Amendment or Termination. No Shares shall be issued or
sold and no Option granted under the Plan after the termination thereof, except
upon exercise of an Option (or any other right to purchase Shares) granted under
the Plan prior to such termination. The termination of the Plan, or any
amendment thereof, shall not affect any Share previously issued or any Option
previously granted under the Plan.

 

(d)          Stockholder Approval. To the extent required by applicable law, the
Plan will be subject to approval of the Company’s stockholders within 12 months
of its adoption date. To the extent required by applicable law, any amendment of
the Plan will be subject to the approval of the Company’s stockholders within 12
months of the amendment date if it (i) increases the number of Shares available
for issuance under the Plan (except as provided in Section 8), or
(ii) materially changes the class of persons who are eligible for the grant of
ISOs. In addition, an amendment effecting any other material change to the Plan
terms will be subject to approval of the Company’s stockholder only if required
by applicable law. Stockholder approval shall not be required for any other
amendment of the Plan.

  



9

 

 

SECTION 11.         DEFINITIONS.

 

(a)          “Award Agreement” means a Stock Grant Agreement, Stock Option
Agreement or Stock Purchase Agreement.

 

(b)          “Board of Directors” means the Board of Directors of the Company,
as constituted from time to time.

 

(c)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)          “Committee” means a committee of the Board of Directors, as
described in Section 2(a).

 

(e)          “Company” means Inventergy Global, Inc., a Delaware corporation.

 

(f)          “Consultant” means a person, excluding Employees and Outside
Directors, who performs bona fide services for the Company, a Parent3 or a
Subsidiary as a consultant or advisor and who qualifies as a consultant or
advisor under Rule 701(c)(1) of the Securities Act or under Instruction
A.1.(a)(1) of Form S-8 under the Securities Act.

 

(g)         “Date of Grant” means the date of grant specified in the applicable
Stock Option Agreement, which date shall be the later of (i) the date on which
the Board of Directors resolved to grant the Option or (ii) the first day of the
Optionee’s Service.

 

(h)         “Disability” means that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment.

 

(i)          “Employee” means any individual who is a common-law employee of the
Company, a Parent4 or a Subsidiary.

 

(j)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(k)          “Exercise Price” means the amount for which one Share may be
purchased upon exercise of an Option, as specified by the Board of Directors in
the applicable Stock Option Agreement.

 





 

3 Note that special considerations apply if the Company proposes to grant awards
to consultant or advisor of a Parent company.

4 Note that special considerations apply if the Company proposes to grant awards
to an Employee of a Parent company.





10

 

 

(l)          “Fair Market Value” means the fair market value of a Share, as
determined by the Board of Directors in good faith. Such determination shall be
conclusive and binding on all persons.

  

(m)          “Family Member” means (i) any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (ii) any person sharing the
Optionee’s household (other than a tenant or employee), (iii) a trust in which
persons described in Clause (i) or (ii) have more than 50% of the beneficial
interest, (iv) a foundation in which persons described in Clause (i) or (ii) or
the Optionee control the management of assets and (v) any other entity in which
persons described in Clause (i) or (ii) or the Optionee own more than 50% of the
voting interests.

 

(n)          “Grantee” means a person to whom the Board of Directors has awarded
Shares under the Plan.

 

(o)          “ISO” means an Option that qualifies as an incentive stock option
as described in Code Section 422(b). Notwithstanding its designation as an ISO,
an Option that does not qualify as an ISO under applicable law shall be treated
for all purposes as an NSO.

 

(p)          “NSO” means an Option that does not qualify as an incentive stock
option as described in Code Section 422(b) or 423(b).

 

(q)          “Option” means an ISO or NSO granted under the Plan and entitling
the holder to purchase Shares.

 

(r)          “Optionee” means a person who holds an Option.

 

(s)          “Outside Director” means a member of the Board of Directors who is
not an Employee.

 

(t)          “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.

 

(u)         “Participant” means a Grantee, Optionee or Purchaser.

 

(v)         “Plan” means this Inventergy Global, Inc. 2014 Stock Plan.

 

(w)        “Purchase Price” means the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Board of Directors.

 

(x)          “Purchaser” means a person to whom the Board of Directors has
offered the right to purchase Shares under the Plan (other than upon exercise of
an Option).

 



11

 

 

(y)          “Securities Act” means the Securities Act of 1933, as amended.

 

(z)          “Service” means service as an Employee, Outside Director or
Consultant.

 

(aa)         “Share” means one share of Stock, as adjusted in accordance with
Section 8 (if applicable).

  

(bb)         “Stock” means the Common Stock of the Company.

 

(cc)         “Stock Grant Agreement” means the agreement between the Company and
a Grantee who is awarded Shares under the Plan that contains the terms,
conditions and restrictions pertaining to the award of such Shares.

 

(dd)         “Stock Option Agreement” means the agreement between the Company
and an Optionee that contains the terms, conditions and restrictions pertaining
to the Optionee’s Option.

 

(ee)         “Stock Purchase Agreement” means the agreement between the Company
and a Purchaser who purchases Shares under the Plan that contains the terms,
conditions and restrictions pertaining to the purchase of such Shares.

 

(ff)         “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

  

12

 

 

Exhibit A

 

Schedule of Shares Reserved for Issuance under the Plan

 

Date of Board
Approval  Date of Stockholder
Approval  Number of Shares
Added (INVT)   Cumulative Number
of Shares (INVT)  November 8, 2013  November 8, 2013   424,170    424,170       
         December 16, 2013  December 16, 2013   2,474,325    2,898,495       
         February 5, 2014  February 5, 2014   706,950    3,605,445 

  

 Summary of Modifications and Amendments to the Plan

 

The following is a summary of material modifications made to the Plan (including
any material deviations from the Gunderson Dettmer precedent form used to create
the Plan):

 



·Modified to refer to Inventergy Global, Inc. and “2014” after merger with eOn
Communications Corporation (“eOn”) and adoption by eOn’s shareholders pursuant
to that merger as of June 6, 2014

·Modified to specify “Fair Market Value” based upon the closing stock price of
Inventergy’s common stock on date of grant.

·Modified total shares reserved to reflect post-merger adjustment of common
stock by exchange ratio and 1:2 reverse split of 1.4139.



 



13

